Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims. Figs. 2-3 should show “a convex-concave surface”, or the feature(s) should be canceled from claims 1-3, 5-9, and 16-18.  No new matter should be entered. Specifically, independent claim  1 and 16 recite the limitations “a surface of the fingerprint recognition device facing the back surface of the array substrate is a convex-concave surface comprising a concave surface and a convex surface”. A convex or concave surface bends outward or inward from a flat plane, like the exterior of a sphere or the inside of a bowl. However, Figs. 2-3 show a surface of the fingerprint recognition device facing the back surface of the array substrate is a plane surface. 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted 

Claim Rejections - 35 USC § 112 
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claims 1 and 16 recite the limitations “a surface of the fingerprint recognition device facing the back surface of the array substrate is a convex-concave surface .

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-3, 5, 7-13, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo (US 20200050822 A1).
Regarding claim 1, Guo (Figs. 1-11, take Fig. 9 as an example) discloses a display panel, comprising: 
an array substrate having a display surface and a back surface opposite the display surface (display screen having a display surface and a back surface); 
a fingerprint recognition device (fingerprint recognition device 200 including a sensor chip 230 and an imaging lens 210) on a side of the back surface of the array substrate (the back surface of the display screen); and 
a connection portion (connection portion including frame structure 270) between the array substrate (display screen) and the fingerprint recognition device (fingerprint recognition device 200), the connection portion (connection portion including frame structure 270) having a first surface (bottom surface) and a second surface (top surface) opposite the first surface, 
wherein a surface of the fingerprint recognition device (fingerprint recognition device 200 including a sensor chip 230 and an imaging lens 210) facing the back surface of the array substrate is a convex-concave surface comprising a concave surface and a convex surface (lens unit 210 of the fingerprint recognition device 200 is a convex-concave surface comprising a concave surface and a convex surface), and there is a gap between the convex surface and the back surface (gap between the convex surface of the lens unit and the display screen).

Regarding claim 2, Guo (Figs. 1-11, take Fig. 9 as an example) discloses the display panel according to claim 1, wherein the fingerprint recognition device comprises: 
a mounting substrate (mounting substrate 260); and 
(fingerprint recognition unit including sensor chip 230 and lens unit 210/220), 
wherein a surface of the mounting substrate (mounting substrate 260) facing the back surface of the array substrate (display screen) comprises a fingerprint recognition area and a non-recognition area (fingerprint recognition area corresponding to an imaging area of lens 210, non-recognition area corresponding to lens frame area), the non-recognition area is the concave surface of the concave-convex surface (lens 210 has a concave surface corresponding to lens frame), the fingerprint recognition unit (sensor chip 230 and lens unit 210) is on the fingerprint recognition area (fingerprint imaging area), and a surface of the fingerprint recognition unit (fingerprint recognition unit including sensor chip 230 and lens unit 210) facing the back surface of the array substrate (display screen) is the convex surface of the concave-convex surface (lens 210 of fingerprint recognition unit has a convex surface).

Regarding claim 3, Guo (Figs. 1-11, take Fig. 9 as an example) discloses the display panel according to claim 2, wherein the array substrate (display screen) comprises a light shielding layer ([0103] and [0170]; light shielding layer or metal frame 370; Figs. 9 and 11), the light shielding layer comprises a small aperture imaging area (e.g., light shielding layer or metal frame 370 has an imaging aperture), and an orthographic projection of the small aperture imaging area (e.g., light shielding layer or metal frame 370 has an imaging aperture) on the mounting substrate (mounting substrate 260) overlaps an orthographic project of the convex surface of the fingerprint (lens 210 of fingerprint recognition unit has a convex surface) on the mounting substrate (mounting substrate 260).

Regarding claim 5, Guo (Figs. 1-11, take Fig. 9 as an example) discloses the display panel according to claim 1, wherein the first surface (bottom surface) of the connection portion (connection portion including frame structures 270 and 220) connects the concave surface of the concave-convex surface of the fingerprint recognition device (concave surface of lens 210 of the fingerprint recognition device 200), and the second surface (top surface) of the connection portion (connection portion including frame structures 270 and 220) connects the back surface of the array substrate (display screen).

Regarding claim 7, Guo (Figs. 1-11, take Fig. 9 as an example) discloses the display panel according to claim 1, wherein an orthographic projection of the concave surface (concave surface of lens 210) on the first surface is within the first surface (bottom surface of frame structure 220).

Regarding claim 8, Guo (Figs. 1-11, take Fig. 9 as an example) discloses the display panel according to claim 1, wherein a shortest distance between the first surface and the second surface of the connection portion (connection portion including frame structures 270 and 220) is greater than a shortest distance from the convex surface to the concave surface of the concave-convex surface (convex surface and concave surface of lens 210).

Regarding claim 9, Guo (Figs. 1-11, take Figs. 9 and 11 as examples) discloses the display panel according to claim 1, wherein the connection portion is an annular structure, and the connection portion surrounds the convex surface (e.g., Fig. 11; annular structure surround the lens).

Regarding claim 10, Guo (Figs. 1-11, take Figs. 9 and 11 as examples) discloses the display panel according to claim 1, wherein the connection portion comprises a frame sealant ([0163]; frame sealant).

Regarding claim 11, Guo (Figs. 1-11, take Figs. 9 and 11 as examples) discloses the display panel according to claim 1, wherein a corner formed by the fingerprint recognition device (e.g., corner formed by lens 210) and the first surface (surface of frame 220) is sealed with an edge sealant ([0127], [0137], and [0163]; adhesive).

Regarding claim 12, Guo (Figs. 1-11, take Figs. 9 and 11 as examples) discloses the display panel according to claim 1, wherein the array substrate is an organic light emitting array substrate ([0087], [0092], [0103], and [0168]; OLED display screen).

Regarding claim 13, Guo (Figs. 1-11, take Figs. 9 and 11 as examples) discloses the display panel according to claim 12, wherein the organic light emitting array substrate comprises an organic light emitting layer ([0087], [0092], [0103], and [0168]; an OLED display screen comprises an organic light emitting layer), and the light shielding layer ([0103] and [0170]; light shielding layer or metal frame 370; Figs. 9 and 11) is between the organic light emitting layer (OLED display screen) and the fingerprint recognition device (fingerprint recognition device 200 including a sensor chip 230 and an imaging lens 210).

Regarding claim 15, Guo (Figs. 1-11, take Figs. 9 and 11 as examples) discloses the display panel according to claim 2, wherein the mounting substrate (mounting substrate 260) comprises a driving circuit board (flexible printed circuit board 260; [0152]-[0153]) configured to drive the fingerprint recognition unit (fingerprint sensor chip 230).

Regarding claim 16, Guo (Figs. 1-11, take Figs. 9 and 11 as examples) discloses a method for manufacturing a display panel, comprising: 
providing an array substrate having a display surface and a back surface opposite the display surface (display screen having a display surface and a back surface); 
providing a fingerprint recognition device (fingerprint recognition device 200 including a sensor chip 230 and an imaging lens 210); and 
connecting the array substrate (display screen) and the fingerprint recognition device (fingerprint recognition device 200 including a sensor chip 230 and an imaging lens 210) through a connection portion (connection portion including frame structure 270) having a first surface (bottom surface) and a second surface (top surface) opposite the first surface, 
(fingerprint recognition device 200 including a sensor chip 230 and an imaging lens 210) facing the back surface is a convex-concave surface comprising a concave surface and a convex surface(lens unit 210 of the fingerprint recognition device 200 is a convex-concave surface comprising a concave surface and a convex surface), and there is a gap between the convex surface and the back surface (gap between the convex surface of the lens unit and the display screen).

Regarding claim 17, Guo (Figs. 1-11, take Figs. 9 and 11 as examples) discloses the method according to claim 16, wherein the first surface of the connection portion (connection portion including frame structures 270 and 220) is configured to be connected to the concave surface of the concave-convex surface of the fingerprint recognition device (lens 210 has a concave surface corresponding to lens frame), and the second surface of the connection portion (connection portion including frame structures 270 and 220) is configured to be connected to the back surface of the array substrate (display screen).

Regarding claim 18, Guo (Figs. 1-11, take Figs. 9 and 11 as examples) discloses the method according to claim 17, wherein a shortest distance between the first surface and the second surface of the connection portion (connection portion including frame structures 270 and 220) is greater than a shortest distance from the convex surface to the concave surface of the concave-convex surface (convex surface and concave surface of lens 210), thereby forming the gap between the convex surface and the back surface (gap between the convex surface of the lens unit and the display screen).

Regarding claim 19, Guo (Figs. 1-11) discloses a display apparatus (e.g., Figs. 1 and 11; display apparatus) comprising the display panel according to claim 1

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
9.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as unpatentable over Guo (US 20200050822 A1) in view of Kim (US 20200372232 A1).
Regarding claim 4, Guo (Figs. 1-11, take Fig. 9 as an example) discloses the display panel according to claim 3, but does not disclose wherein the small aperture imaging area comprises a plurality of openings in an array. However, Kim (Figs. 1-2) discloses a display panel integrated with a fingerprint sensor similar to that disclosed by Guo, wherein the array substrate comprises a light shielding layer (metal frame 107), the light shielding layer comprises a small aperture imaging area (metal frame 107 has an imaging aperture), wherein the small aperture imaging area comprises a plurality of (Fig. 2; an array of opening). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kim to the light shielding frame of the display device of Guo. The combination/motivation would provide a display device integrated with a fingerprint sensor with an improved detection sensitivity and image quality.

Regarding claim 14, Guo (Figs. 1-11, take Fig. 9 as an example) discloses the display panel according to claim 13, wherein the organic light emitting layer comprises a plurality of light-emitting devices at intervals (e.g., OLED units arranged in an array; [0092]). Guo does not disclose wherein the organic light emitting layer comprises a plurality of light-emitting devices at intervals, and an orthographic projection of the small aperture imaging area on the organic light emitting layer is at the intervals among the light-emitting devices. However, Kim (Figs. 1-2) discloses a display panel integrated with a fingerprint sensor similar to that disclosed by Guo, wherein the organic light emitting layer (organic light emitting layer 122) comprises a plurality of light-emitting devices (light-emitting devices 122a, 122b, and 122c) at intervals, and an orthographic projection of the small aperture imaging area (frame 107 forms an imaging aperture) on the organic light emitting layer (light emitting layer 122) is at the intervals (Fig. 2) among the light-emitting devices (light-emitting devices 122a, 122b, and 122c). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kim to the light shielding frame of the display device of Guo. The combination/motivation would provide a display device 

10.	Claim 6 is rejected under 35 U.S.C. 103 as unpatentable over Guo (US 20200050822 A1) in view of Kim (US 20190220121 A1) and further in view of Yazdandoost (US 20210019017 A1).
Regarding claim 6, Guo (Figs. 1-11, take Fig. 9 as an example) discloses the display panel according to claim 1, but does not disclose wherein a gap distance of the gap between the convex surface and the back surface is less than or equal to about 50 um. However, Kim (e.g., Figs. 1-3) discloses a display panel integrated with a fingerprint sensor similar to that disclosed by Guo, wherein a gap between the fingerprint sensor chip 220 and the light emitting layer 124 of the display panel is equal to 150um ([0102]). Yazdandoost (e.g., Figs. 1-2 and 5) further discloses a display panel integrated with a fingerprint sensor similar to that disclosed by Guo and Kim, wherein a thickness of imaging lens is equal to 100um ([0029]). Therefore, the combination of Guo, Kim, and Yazdandoost discloses wherein a gap distance of the gap between the convex surface and the back surface is less than or equal to about 50 um. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kim and Yazdandoost to the display device of Guo. The combination/motivation would provide a display device integrated with a fingerprint sensor.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691